Warner, Chief Justice.
This case came before the court below on a certiorari to the Board of Commissioners of Lawrenceville. The court, after hearing and considering the answer of the commissioners to the writ of certiorari and the evidence contained therein, sustained the same, and rendered judgment in favor of the plaintiff in certiorari — -whereupon the board of commissioners excepted.
It appears from the evidence in the record, that the ordinance for obstructing the streets in said town which the *164plaintiff in certiorari was charged with having violated, was passed on the 20th of January, 1877. There is no evidence in the record before us when the fence was placed in the street by the plaintiff in certiorari, whether it was before or after the passage of the ordinance. If it was before the passage of the ordinance there was no violation of it at that time. If it was done after the passage of the ordinance, it was incumbent on the commissioners to have shown that fact. It is for the plaintiff to show affirmatively that there is error in the .judgment of the court in order to obtain a reversal of it, and inasmuch as that is not affirmatively shown by the evidence in the record in this case, let the judgment of the court below be affirmed.